Citation Nr: 1004251	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953.

This appeal to the Board of Veterans' Appeals (Board) is 
from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran initially requested a hearing at the RO before a 
Veterans Law Judge of the Board (Travel Board hearing), but 
has since withdrawn this request in writing in December 2009 
and asked, instead, to consider his appeal on the merits of 
the evidence in the claims file (c-file).  38 C.F.R. § 
20.704(e) (2009).

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

But, regrettably, the Board must remand the claims to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development before deciding them on their 
merits.


REMAND

The claims must be further developed because the file 
indicates that outstanding VA, and perhaps private, medical 
records exist that are relevant to these claims.  A June 
2007 VA audiological consultation report notes the Veteran's 
history of hearing loss since he was hospitalized by VA in 
the early 1990s.  However, none of these records are in the 
claims file, and it does not appear that VA has made any 
attempt to obtain them.  Since VA is on notice that 
outstanding VA medical records may exist, the RO/AMC should 
make every possible attempt to obtain them prior to 
appellate review.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's (AOJ's)] 
failure to consider records which were in VA's possession 
at the time of the decision, although not actually in the 
record before the AOJ, may constitute clear and unmistakable 
error.").  See also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (indicating VA has constructive, if not actual, 
notice of the existence of these additional VA treatment 
records).

The examining VA audiologist, in June 2007, also concluded 
that audiometric testing had revealed severe to profound 
hearing loss in the Veteran's left ear and moderately-severe 
to profound hearing loss in his right ear.  But a copy of 
the audiogram is not in the claims file.  This is important 
because hearing impairment will only be considered an actual 
disability by VA standards if it is to a certain level, 
specifically, when the thresholds for any of the frequencies 
at 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or 
greater, or the thresholds for at least three of these 
frequencies are 26 decibels or greater, or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).  And while the VA 
examiner's characterization and description of the severity 
of the Veteran's hearing loss strongly suggest he meets 
these threshold minimum requirements of this regulation, 38 
C.F.R. § 3.385, there nonetheless needs to be actual 
documentation of this in the claims file.

Furthermore, since that VA audiologist also indicated the 
Veteran had been using hearing aids for ten years, the 
RO/AMC should determine as well whether there are any 
outstanding private medical records pertaining to his 
hearing loss and tinnitus.  If so, the RO/AMC should attempt 
to obtain these records, too.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(1); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (the duty to assist includes obtaining private 
and VA medical records to which a reference has been made.)

A VA compensation examination and nexus opinion also are 
needed to assist in determining the etiology of the 
Veteran's hearing loss and tinnitus, and specifically in 
terms of whether these conditions are attributable to his 
military service as he is alleging..  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).



Accordingly, the claims are REMANDED for the following 
additional development and consideration:

1.  Contact the Veteran and request that 
he provide the names and addresses of 
all health care providers, both VA and 
private, who have treated his hearing 
loss and/or tinnitus.  After obtaining 
any required releases, obtain all 
outstanding records that he identifies.  
This includes, but is not limited to, 
any records concerning his 
hospitalization by VA in the early 
1990s.  If any requested records are 
unavailable or the search for any such 
records otherwise yields negative 
results and further attempts to obtain 
these records would be futile, then this 
should be clearly documented in the 
claims file and the Veteran 
appropriately notified.  38 C.F.R. § 
3.159(c)(1), (c)(2) and (c)(3).

2.  Schedule the Veteran for a VA 
audiological examination to determine 
whether he has sufficient bilateral 
hearing loss to be considered a 
disability according to the standards of 
38 C.F.R. § 3.385, and whether he has 
tinnitus.  Assuming he does, an opinion 
is also needed as to whether it is at 
least as likely as not (i.e., 50 percent 
or more probable) that his current 
hearing loss disability and tinnitus are 
related to noise exposure during or 
coincident with his military service.  
In making these important 
determinations, review the claims file 
for the pertinent medical and other 
history, including any noise exposure 
prior to, during or in the many years 
since service.  The examiner must 
discuss the rationale of the opinion, 
whether favorable or unfavorable.



The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  Then readjudicate the claims in 
light of the additional evidence.  If 
either claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
record to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

